 Case 7:21-cv-00135-TTC Document 25 Filed 03/26/21 Page 1 of 1 Pageid#: 170




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

BELLE GARDEN ESTATE, LLC, and )
CHARLES RUSSELL,                )
                                )
            Plaintiffs,         )                 Civil Action No. 7:21cv00135
                                )
v.                              )                 ORDER
                                )
The Honorable RALPH S. NORTHAM, )                 By:     Hon. Thomas T. Cullen
                                )                         United States District Judge
            Defendant.          )


       For the reasons set forth in the accompanying Memorandum Opinion entered this

date, Plaintiff’s Motion for a Preliminary Injunction [ECF No. 5] is DENIED.

       The clerk is directed to forward a copy of this Order to Plaintiff and all other counsel

of record.

       It is so ORDERED.

       ENTERED this 26th day of March, 2021.



                                    /s/ Thomas T. Cullen
                                    _______________________________________
                                    UNITED STATES DISTRICT JUDGE
